                 Case 2:20-cv-01638-DWL Document 27 Filed 11/17/20 Page 1 of 3




     Glenn S. Bacal (AZ Bar No. 006812)
 1   E-mail: glenn.bacal@bacalgroup.com
     Sean D. Garrison (AZ Bar No. 014436)
     E-mail: sean.garrison@bacalgroup.com
 2   Direct Dial: 480-719-8501
     BACAL LAW GROUP, P.C., DBA
 3   BACAL & GARRISON LAW GROUP
     6991 East Camelback Road, Suite D-102
 4   Scottsdale, Arizona 85251
     Fax: (480) 245-6231
 5   Attorneys for Plaintiff Arizona Board of Regents,
     for and on behalf of Arizona State University
 6
 7
 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                         FOR THE DISTRICT OF ARIZONA

10       Arizona Board of Regents, a body
         corporate, for and on behalf of                 Case No. 2:20-CV-01638-DWL
11       Arizona State University,
12                                                       PLAINTIFF’S MOTION TO EXTEND
                            Plaintiff,                   DEADLINE FOR SERVICE OF
13                                                       PROCESS
        v.
14      John Doe aka “asu_covid.parties,” an
        individual, et al.
15
                            Defendants.
16
17
18            Pursuant to Fed. R. Civ. P. 4(m), and out of an abundance of caution, Plaintiff

19   Arizona Board of Regents, a body corporate, for and on behalf of Arizona State University,

20   (“ASU”) moves for an extension of time in which to serve defendant John Doe aka

21   “asu_covid.parties” (“Defendant”). This case was filed on August 20, 2020, so to the extent

22   the Rule 4(m) 90-day limit for service of process applies, ASU’s deadline for service would

23   be November 18, 2020.

24            As the Court correctly perceived in its November 10, 2020 Order (Doc# 26), ASU

25   contends that Defendant has voluntarily appeared and thereby waived service of process and

26   any objection to the Court’s jurisdiction. ASU is preparing and will soon file a renewed

27
                                                         1
              Case 2:20-cv-01638-DWL Document 27 Filed 11/17/20 Page 2 of 3




 1   motion for entry of default addressing this issue and the questions posed by the Court in its
 2   Order (Dec# 26). It is unclear at this point in time whether the time limitation of Rule 4(m)
 3   even applies because ASU has not yet determined Defendant’s physical location. Thus, after
 4   considering ASU’s renewed motion, if the Court determines that service of process is still
 5   required, because Defendant’s physical location is currently unknown, it is unclear whether
 6   service would be effected under Rule 4(e) within a judicial district of the United States (in
 7   which case Rule 4(m) applies and an extension is required), or under Rule 4(f) in a foreign
 8   country (in which case Rule 4(m) does not apply).
 9          When Defendant voluntarily filed the answer, Defendant provided no physical
10   address and only an e-mail address. (Doc# 13) ASU issued a subpoena to Facebook, Inc. to
11   obtain the contact information provided by Defendant when registering and using the
12   asu_covid.parties and asu_covid.parties Instagram accounts. See Declaration of Sean
13   Garrison, attached as Exhibit 1. According to the responsive documents received from
14   Facebook, Defendant provided Facebook with no physical address but only e-mail addresses
15   provided and assigned to Defendant by a Russian Internet company known as Mail.ru Group.
16   Id. at ¶ 2. Since the filing of this action, Defendant has sent multiple threatening e-mail
17   messages to undersigned counsel and claimed, among other things, that “each of the social
18   media accounts were signed up using spoofed/fake/fraudulent information” and that “thanks
19   to my new job, I live in a jurisdiction far, far away outside the bounds of U.S. law.” Id. at ¶
20   3. Thus, if Doe is to be believed and is located outside of the U.S., the 90-day limitation in
21   Rule 4(m) does not apply. Fed. R. Civ. P. 4(m) (“This subdivision (m) does not apply to
22   service in a foreign country under Rule 4(f). . . .”)
23          Nevertheless, in an abundance of caution, ASU seeks this extension in the event that
24   Defendant is in fact located within the United States, and the Court determines that service
25   must be effected under Rule 4(e). Although ASU believes it will convince the Court that an
26   entry of default against Doe is proper based upon Doe’s voluntary appearance, additional
27
                                                      2
             Case 2:20-cv-01638-DWL Document 27 Filed 11/17/20 Page 3 of 3




 1   time to conduct third party discovery would be necessary in order to try to determine
 2   Defendant’s location if the Court were to deny ASU’s renewed motion for entry of default.
 3   To date, Defendant has intentionally shielded his/her true identity and location, and although
 4   ASU has made reasonable efforts to try to locate Defendant, it has not yet been able to do so.
 5   As such, good cause for an extension of time exists in these circumstances.
 6          ASU respectfully requests that the Court order an extension of time to serve the
 7   complaint, pursuant to Rule 4(m) for an additional 90 days.
 8
 9   RESPECTFULLY SUBMITTED this 17th day of November 2020.
10                                             By     /s/Sean Garrison
11                                             Glenn S. Bacal (AZ Bar No. 006812)
                                               E-mail: glenn.bacal@bacalgroup.com
12                                             Sean D. Garrison (AZ Bar No. 014436)
                                               E-mail: sean.garrison@bacalgroup.com
13
                                               Direct Dial: 480-719-8501
14                                             BACAL LAW GROUP, P.C., DBA
                                               BACAL & GARRISON LAW GROUP
15                                             6991 East Camelback Road, Suite D-102
16                                             Scottsdale, Arizona 85251
                                               Fax: (480) 245-6231
17
                                               Attorneys for Plaintiff Arizona Board of Regents,
18                                             for and on behalf of Arizona State University
19
20
                             CERTIFICATE OF FILING AND SERVICE
21
     I certify that on November 17, 2020, I electronically transmitted the attached document to
22   the Clerk’s Office using the CM/ECF System for filing and for transmittal of a Notice of
23   Electronic Filing to the John Doe defendant at pba-hater@protonmail.com.

24      /Sean D. Garrison/
     Sean D. Garrison
25
26
27
                                                    3
